DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on 02/16/2022 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  The claims contain many limitations which are hyphenated which should only have a space between words. This appears to a be a typographic error based on translation. Examples include—but are not limited to—a wiring-harness, a dispensing-device, a sealing-tape, a sealing-process, a longitudinal-axis, a first-surface, and a second-surface in claim 1. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an apparatus configured to feed the wiring harness through a sealing process, a dispensing device, a separation device, a handling device, a folding device, a pressing device, and a coiling device in claim 1; a wrapping device in claim 2; and a leak test device in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the dispensing device is a reel, spool, or magazine (See [0044]); the separation device is a collection of wire separators each comprising first and second legs with an arc therebetween (See [0046]); the handling device is a pair of grippers (See [0016]; [0045]); a folding device is a pivoting platform (See part 38 in Figures; [0047]; [0053]); a pressing device is a resilient pad (See [0048]); and a coiling device includes a C-shaped flexible band, a sliding block, and inner and outer arcs (See [0017]-[0019]).
Regarding the wrapping device, there is no adequate description of the structure of such a device in the instant specification. Therefore one of ordinary skill in the art cannot ascertain the metes and bounds of the claim, and a rejection under 35 U.S.C. 112(b) is presented below.

Regarding the apparatus configured to feed the wiring harness through a sealing process, one of ordinary skill in the art cannot reasonably ascertain what structures make up such an apparatus. In the instant specification, such an apparatus includes a dispensing device, a separation device, a handling device, a folding device, a pressing device, a coiling device, a wrapping device, and a leak test device. It is unclear whether the step of “providing an apparatus” must include all such components. The inclusion of the wrapping and leak test devices in the apparatus is also unclear because the structures for such devices are not described in the specification in such as a way as to allow one of ordinary skill in the art to determine their structure. Therefore such devices are indefinite—as detailed above—and any apparatus which includes them is also indefinite.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.

Claim 2 recites the limitation “a wrapping device”. This device is defined only by its function and does not recite any structure for performing such a function. As such, it meets the three-prong test for analysis under 35 U.S.C. 112(f). However the specification includes no description of a structure for performing the wrapping function. Therefore the claim is indefinite.
Claim 4 recites the limitation “a leak test device” in line 4. This device is defined only by its function and does not recite any structure for performing such a function. As such, it meets the three-prong test for analysis under 35 U.S.C. 112(f). However the specification includes no description of a structure for performing the leak testing function. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 2003-235130) in view of Saito (JP 2010-9924).
Araki teaches a method of making a wire harness, the method comprising: dispensing a waterproof tape piece (1) onto a holder portion (30), the tape piece having first and second surfaces, the second surface touching the holder portion; separating a plurality of electric wires (D) in a electric wire holder (40) which retains the electric wires in a parallel and evenly spaced arrangement; applying the separated electric wires to the first surface of the sealing tape along a lateral axis of the holder portion such that the wires are disposed over a first half of the tape piece; folding a second half of the tape piece over the separated electric wires such that the second half overlays the first half; pressing the tape piece along a vertical axis with a rotating clamp (65) to form a wire band; and coiling the wire band such that the first and second surfaces of the tape piece are in direct contact (See Figures; [0017]-[0036]). The tape piece, holder portion, electric wires, electric wire holder, and rotating clamp read on 
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the dispensing, applying, folding, and coiling steps of Araki with a dispensing device, a handling device, a folding device, and a coiling device, respectively. It has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (See MPEP 2144.04 III). In this case, applicant has provided broadly claimed “devices” defined only by their function which mechanically perform the manual activities taught by Araki and accomplish the same result. Therefore a prima facie case of obviousness exists. 
Regarding step g), Araki does not expressly disclose a second compression step which reduces a size of interstitial voids.
Saito teaches a method of making a wiring harness, the method comprising providing a treatment jig (10) with an upper plate (12) and a lower plate (11), dispensing a water blocking material (20) on the plate, arranging evenly spaced and parallel electric wires (Wa) on the lower plate on top of the water blocking material, rotating the upper plate onto the lower plate to fold the water blocking material over the electric wires, and pressing the wires and water blocking material by pressurizing the upper plate to form a wire bundle (W1) with a water stop treatment portion (21) (See Figures; [0015]-[0032]). The step of pressing the wires and water blocking material by pressurizing the upper plate reads on the instantly claimed pressing step e). Saito goes on to teach that wire bundles may be combined and further compressed to be integrated into a single part  (See Fig. 2b; [0024]). Such a further compressing step reading on instantly claimed compressing step g).

Regarding claim 3, Araki teaches a step of inserting the coiled wire band into a grommet (2) (See Fig. 1; [0035]). While Araki does not teach performing this step mechanically with a handling device, the mechanization of a known manual activity with the same predictable result is prima facie obvious, as detailed above.
Regarding claims 5-7, distances between cables and pressing and compressing forces would be routine matters of design choice to one of ordinary skill in the art. Cable distance would be selected to suit a particular application, and pressure would be selected to form adequate bonding and waterproof qualities depending upon the materials used. Applicant has not shown any new or unexpected results stemming from the instantly claimed process parameters. The parameters are selected only to form an adequate wiring harness for a particular application, which is a predictable result and a routine matter for one of ordinary skill in the art.
Regarding claim 8, Araki does not teach that any heating step is performed in conjunction with the method. Therefore it is reasonable to conclude that the method is performed at room temperature, which lies within the instantly claimed range.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 2003-235130) in view of Saito (JP 2010-9924) as applied to claim 1 above, and further in view of Volpone (US 9,758,114).

Volpone teaches that it is conventional in the prior art to wrap wires in a tape, form the wrapped wires into a bundle, and then wrap the bundle with additional tape (See col. 1, lines 24-30). The second step of wrapping the bundle with tape reads on the instantly claimed step of wrapping the cylindrical-shaped seal and portions beyond it in a polymer film.
It would have been obvious to one of ordinary skill in the art at the time of filing to perform an additional wrapping step in the method taught by the combination of Araki and Saito because Volpone teaches that such a step was recognized in the prior art as being suitable for forming wire harnesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARSON GROSS/               Primary Examiner, Art Unit 1746